Citation Nr: 1004204	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right leg disability 
claimed as residuals of second degree burns with extensive 
grafting of the right lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 30, 1968 to 
January 30, 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a March 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

In February 2007, the Veteran filed a notice of disagreement 
with the March 2006 rating decision which denied entitlement 
to service connection for a back condition and entitlement to 
service connection for residuals of 2nd degree burns with 
extensive grafting of the right lower leg.  In a May 2007 
statement and his November 2007 VA Form 9, the Veteran 
indicated that he was only appealing the issue of entitlement 
to service connection for residuals of second degree burns 
with extensive grafting of the right lower leg.  He has not 
submitted a substantive appeal with regard to the issue of 
service connection for a back condition, and the issue has 
not been certified for appeal.  Accordingly, the Board will 
not consider this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that his pre-existing right leg 
disability was aggravated by an in-service injury to the leg, 
which resulted in him being medically discharged just one 
month after his enlistment.  Specifically, he claims that 
during in-service training, he fell on a stairwell and his 
leg was cut open on the front shin bone.  He claims further 
that the wound worsened due to him wearing military issued 
black woolen socks and combat boots, which constantly 
irritated the wound.  The Veteran claims that the treating 
military doctor advised him to keep the areas as moist as 
possible and prescribed an ointment and an antibiotic.  

According to the Veteran, six weeks after he was discharged, 
his right leg gave out, causing him to fall and injure his 
leg again and his back.  The Veteran claims that since his 
in-service injury, his right leg has progressively worsened.  
He alleges that he has suffered pain in the right leg, skin 
breaks and he favors the right leg, causing more pain to his 
right hip, left leg, back and both feet.  He also claims that 
his right leg has no feeling of hot or cold.  The Veteran 
also claims that since his treatment in service, he has been 
self-medicating the right leg, in particular the front shin 
as the skin ruptures and breaks in the same area.  See July 
2005 statement and November 2007 VA Form 9.  

Service treatment records show that prior to his induction 
into the military, the Veteran sustained second and third 
degree burns of his right lower leg circumferentially from 
the knee to the ankle in 1961 at the age of eleven.  He had 
debridement of the burn areas with multiple split thickness 
skin grafts to the lower leg, requiring hospitalization for 
approximately two months.  Subsequent to his burn injury, the 
Veteran sustained multiple episodes of trauma to his right 
shin and right Achilles tendon area with break-down of the 
skin.  See January 1969 admission report from Wilford Hall 
United States Air Force (USAF) Hospital at the Lackland Air 
Force Base (AFB) in Texas.  The Veteran's November 1968 
enlistment examination notes the skin graft to the right 
lower leg and also indicates that there was an absence of 
hair on his grafted right leg, but that the skin was in good 
condition.  On his report of medical history in November 1968 
the Veteran indicated that since his skin graft in 1961, he 
had played ball with no complaints of swelling, pain or 
increased susceptibility to trauma.  

In January 1969, the Veteran was admitted to the USAF 
Hospital at Lackland AFB for treatment of abrasions of the 
right shin and right Achilles tendon area due to wearing 
combat boots.  He reported decreased sensation and inability 
to distinguish hot and cold temperatures over the right leg.  
On physical examination, there was full range of motion of 
all joints.  The Veteran was diagnosed with healed burns of 
the right lower leg with split thickness skin grafts and 
multiple abrasions of the right lower leg, secondary to minor 
trauma.  It was recommended that the Veteran be presented to 
an EPTS board for medical discharge from the military as he 
was not considered to be qualified for military service.  

A January 1969 Medical Board report shows that the Veteran 
was medically discharged from the military because he was 
considered to be unable to perform duties requiring prolonged 
marching, standing or heavy lifting due to his healed burns 
of the right lower leg with split thickness skin grafts.

The post-service medical evidence of record shows that in 
1983, the Veteran was injured while attempting to break up a 
fight while on the job.  Approximately a year later, in 1984, 
the Veteran began complaining of low back pain that radiated 
into his right leg.  He also began developing weakness in the 
right leg.  In August 1984, he was noted to have evidence of 
a right s1 radiculopathy.  The Veteran underwent a lumbar 
diskectomy in 1985 with good results.  In 1989 and 1990, the 
Veteran was involved in motor vehicle accidents at work, 
injuring his back again both times.  After his accident in 
1990, he was diagnosed with a disc herniation and underwent 
another lumbar diskectomy.  Subsequently dated records show 
ongoing treatment for a back disability with radiculopathy.

The Veteran contends that his right disability has continued 
to be symptomatic since becoming worse in service.  An 
examination and opinion is needed to determine whether the 
Veteran's currently diagnosed right leg disability was 
incurred or aggravated during his active military duty.  
38 U.S.C.A. § 5103A(d) (West 2002).

The Board also notes that in a July 2005 statement, the 
Veteran indicated that he had been treated for his right leg 
disability by Dr. R. Corretore, Dr. M. Rinow, Dr. J.P. Lewis, 
Dr. D.B. Boreland, and at St. Joseph's Hospital and the Erie 
County Medical Center.  See July 2005 statement.  These 
clinical records are not currently associated with the claims 
folder.  The procurement of potentially pertinent medical 
records referenced by the Veteran is required.  

The RO sent the Veteran a letter in August 2005, asking him 
to complete releases to obtain records from any doctors he 
claimed had treated his condition.  VA, however, has adopted 
a regulation requiring that when it becomes aware of private 
treatment records it will specifically notify the claimant of 
the records and provide a release to obtain the records.  If 
the claimant does not provide the release, VA has undertaken 
to request that the claimant obtain the records.  38 C.F.R. 
§ 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, it 
does not appear that VA has followed the procedures outlined 
in 38 C.F.R. § 3.159(e)(2).

As it appears that there may be available private medical 
records that are not presently associated with the claims 
folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all 
records of the Veteran's treatment by Dr. 
R. Corretore, Dr. M. Rinow, Dr. J.P. 
Lewis, Dr. D.B. Moreland, and at St. 
Joseph's Hospital and Erie County Medical 
Center in accordance with 38 C.F.R. 
§ 3.159(e)(2).  The Veteran is advised 
that to obtain these records, it may be 
necessary for him complete an 
authorization for their release.

2.  Afford the Veteran a VA examination to 
obtain an opinion as to whether any 
current right leg disability was at least 
as likely as not aggravated in service or 
is related to a disease or injury in 
service.

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.

3.  If the benefit sought on appeal is not 
fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


